*9ON MOTION FOR REHEARING.
DAVIDSON, Judge.
In his motion for rehearing, appellant cites no additional authorities — nor does he advance any new argument — to sustain his contentions, not contained in his brief which was before us when the case was disposed of originally. However, we have again reviewed the entire record, in the light of appellant’s contentions, and remain convinced of the correctness of the disposition made of the case originally.
As another and additional reason why the action of the trial court in overruling the motion to quash the venire was, not error, we note that neither the bills of exception nor the record as a whole reflects that any jurors were obtained from the list of venire so sought to be quashed. Nor does it appear that appellant was required to accept any objectionable juror, or that he exhausted any or all of the challenges which the law afforded him. The record does refléet that the venire was exhausted, and that talesmen were summoned by the sheriff. For aught this record shows, the jury that tried the appellant might have been obtained from the list of talesmen, rather than from the venire of which complaint was made. See: Williams v. State, 14 S. W. 388, 29 Tex. App. 89.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.